Case: 2:12-cr-00263-JLG-TPK Doc #: 129 Filed: 05/27/20 Page: 1 of 3 PAGEID #: 448



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                   Case No. 2:12-cr-263-3

Deshawn L. Black

                             OPINION AND ORDER
     Defendant was convicted following his plea of guilty to one
count of conspiracy to distribute over five kilograms of cocaine in
violation of 21 U.S.C. §846.       By judgment entered on July 23, 2013,
defendant was sentenced to a term of incarceration of 120 months.
On April 30, 2020, the court received a letter from the defendant
which the court addressed as a motion.               Defendant requested a
recommendation to the Bureau of Prisons (“BOP”) that he receive nine
or ten months of residential re-entry center (“RRC”) placement or
that he be permitted to serve the remainder of his sentence on home
confinement.    He noted that he was recently denied early release on
home confinement under the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”), Pub.L. 116-136, Div. B., Title II,
§12003(b)(2), because of an incident report he incurred within the
past year.     He also asked the court to grant him nine to ten months
of RRC placement or home confinement, citing the COVID-19 epidemic.
     In an order dated May 7, 2020, the court noted that under 18
U.S.C. §3621(b), the BOP has the sole authority to determine the
place of a defendant’s confinement, as well as the sole authority
to decide whether early placement on home confinement, as sanctioned
under the CARES Act, is appropriate.               Doc. 127.        This court
concluded that the decision whether to permit a defendant to serve
the end of a term of incarceration in an RRC or on home confinement
under 18 U.S.C. §3624(c)(1) and (2) is within the discretion of the
Case: 2:12-cr-00263-JLG-TPK Doc #: 129 Filed: 05/27/20 Page: 2 of 3 PAGEID #: 449



Bureau of Prisons, and declined to order defendant’s placement in
a halfway house or on home confinement or to make a recommendation
to the Bureau of Prisons concerning such placement.             The court also
observed that to the extent that defendant’s motion could be
construed as one requesting compassionate release under 18 U.S.C.
§3582(c)(1)(A)(i), defendant had not shown that he had exhausted his
administrative remedies as required under that section.
       On May 21, 2020, defendant filed a motion styled as one for
compassionate release under §3582(c)(1)(A)(i).               Defendant stated
that he has participated in educational programs while incarcerated,
that he has served over seventy percent of his sentence, and that
he has a solid release plan and the support of family members.                He
does not allege that he has exhausted his administrative remedies
as required under 18 U.S.C.            §3582(c)(1)(A).        Rather, he has
submitted a copy of his request to the warden for release on home
confinement under the CARES Act.           Doc. 128, p. 7.    He again argues
that   because   he   was   recently       denied   early   release    on   home
confinement under the CARES Act, it would be futile for him to
exhaust all of his administrative remedies.           However, defendant has
not shown that he submitted a request to the warden for release due
to extraordinary and compelling reasons under §3582(c)(1)(A)(i), a
completely different statutory provision.
       The exhaustion requirement contained in §3582(c)(1)(A) is
jurisdictional and cannot be waived, even due to emergencies such
as the COVID-19 pandemic.        See, e.g., United States v. Raia,
F.3d       , 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); United
States v. Dickson, No. 1:19-cr-251-17, 2020 WL 1904058, at *2-3
(N.D. Ohio Apr. 17, 2020); United States v. Alam, No. 15-20351, 2020


                                       2
Case: 2:12-cr-00263-JLG-TPK Doc #: 129 Filed: 05/27/20 Page: 3 of 3 PAGEID #: 450



WL 1703881, at *2 (E.D. Mich. Apr. 8, 2020).                See also Ross v.
Blake, 136 S. Ct.      1850, 1857 (2016)(mandatory language of Prison
Litigation Reform Act’s exhaustion requirement could not be excused,
even based on special circumstances).            Because defendant has not
shown that he exhausted his prison administrative remedies, this
court has no authority to consider his request for a reduction in
sentence under §3582(c)(1)(A)(i).
     For the foregoing reasons, defendant’s motion for a reduction
of sentence §3582(c)(1)(A)(i) is denied without prejudice due to
defendant’s failure to exhaust his administrative remedies.


Date: May 27, 2020                          S/James L. Graham
                                     James L. Graham
                                     United States District Judge




                                       3
